Case 8:19-cv-01311-CEH-DCI Document 29 Filed 07/10/20 Page 1 of 2 PageID 2038


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

STARR CHAVOUS,

       Plaintiff,

v.                                                               Case No: 8:19-cv-1311-T-36DCI

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Daniel C. Irick on June 15, 2020 (Doc. 27). In the Report and Recommendation,

Magistrate Judge Irick recommends that the Unopposed Motion for Award of Attorney’s Fees

Pursuant to Equal Access to Justice Act (Doc. 26) be granted to the extent that Plaintiff be awarded

a total of $2,121.03 in attorney’s fees pursuant to the EAJA and that the motion be denied in all

other respects. All parties were furnished copies of the Report and Recommendation and were

afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). A notice of no

objection to Report and Recommendation was filed by Plaintiff on June 15, 2020. See Doc. 28.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 27) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
Case 8:19-cv-01311-CEH-DCI Document 29 Filed 07/10/20 Page 2 of 2 PageID 2039


       (2)    The Unopposed Motion for Award of Attorney’s Fees Pursuant to Equal Access to

              Justice Act 28 U.S.C. § 2412 is GRANTED in part and DENIED in part.

       (3)    Plaintiff is awarded a total of $2,121.03 in attorney’s fees pursuant to the EAJA.

       (4)    The Motion is DENIED in all other respects.

       DONE AND ORDERED at Tampa, Florida on July 10, 2020.




Copies to:
The Honorable Daniel C. Irick
Counsel of Record




                                               2
